Per Curiam.

Appeals from judgments of the General Term of the City Court of New York are governed .by the provisions of sections 1340 and 1341 of the Code of Ciyil Procedure, together with the further provisions of titles 1 and 3 of the twelfth chapter of - that act (Code, § 3192), except as modified by - sections 3193 and 3194. Id. These latter do not affect the question before the court, viz., whether security is necessary to perfect such an appeal.
Section 1340 of the Code (amended Laws 1895) provides for appeals (such as the present) from “ inferior and local courts heretofore heard by the Court of Common Pleas for the city and county of New York,” etc., to the Supreme Court (after January 1, 1896), and the hearing and determination of such appeals is had at the Appellate Term. Code, § 3191; App. Div., Rule 1.
To perfect such ah appeal, security is not required. Code, § 1341.
Under former statutory conditions, security to perfect an appeal. from a judgment of the. City Court to the Court of Common Pleas was held to be essential (Carling v. Purcell, 3 Misc. Rep. 55), but by the amendment noted the call for such security was made to cease with the existence of that court and with -the beginning of the present appellate practice.
Motion denied, with $10' costs.
Present: Data, P. J., Mo Adam, and Bischoff, JJ.
Motion denied, with $10 costs.